--------------------------------------------------------------------------------

Exhibit 10.3
 
Execution Version
 
Omnibus Amendment, Reaffirmation Agreement, and Joinder


This Omnibus Amendment, Reaffirmation Agreement and Joinder (herein, this
“Agreement”) is entered into as of March 7, 2018, by and among Turning Point
Brands, Inc., a Delaware corporation (the “Borrower”), North Atlantic Trading
Company, Inc., a Delaware corporation (“NATC”), Intrepid Brands, LLC, a Delaware
limited liability company (“Intrepid”), North Atlantic Cigarette Company, Inc.,
a Delaware corporation (“NACC”), North Atlantic Operating Company, Inc., a
Delaware corporation (“NAOC”), National Tobacco Company, L.P., a Delaware
limited partnership (“NTC”), National Tobacco Finance, LLC, a Delaware limited
liability company (“NTF”), RBJ Sales, Inc., a Tennessee corporation (“RBJ”),
Turning Point Brands, LLC, a Delaware limited liability company (“TPB”), Vapor
Beast LLC, a Delaware limited liability company (“Vapor Beast”), and Vapor
Shark, LLC, a Delaware limited liability company (“Vapor Shark”; and together
with the Borrower, NATC, Intrepid, NACC, NAOC, NTC, NTF, RBJ, TPB, and Vapor
Beast, collectively referred to herein as the “Existing Guarantors” or “Existing
Grantors” and each individually as an “Existing Guarantor” or “Existing
Grantor”), Vapor Shark Miami, LLC, a Florida limited liability company (“VP
Miami”), Vapor Shark Hallandale, LLC, a Florida limited liability company (“VP
Hallandale”), Vapor Shark Kendall, LLC, a Florida limited liability company (“VP
Kendall”), Vapor Shark Pinecrest, LLC, a Florida limited liability company (“VP
Pinecrest”), Vapor Shark Palmetto Bay, LLC, a Florida limited liability company
(“VP Palmetto Bay”), Vapor Shark Flagami, LLC, a Florida limited liability
company (“VP Flagami”), Vapor Shark Coral Springs, LLC (“VP Coral Springs” and
together with VP Miami, VP Hallandale, VP Kendal, VP Pinecrest, VP Palmetto Bay,
and VP Flagami, collectively, the “New Guarantors” and together with the
Existing Guarantors, the “Guarantors”) and Fifth Third Bank, an Ohio banking
corporation, as administrative agent (in such capacity, the “Administrative
Agent”) for the Lenders and the other Secured Parties (as defined in the First
Lien Guaranty and Security Agreement referred to below).


Recitals


A.        The Borrower, NATC, the other Existing Guarantors party thereto, the
lenders party thereto, and the Administrative Agent are parties to a First Lien
Credit Agreement dated as of February 17, 2017 (as heretofore amended or
otherwise modified, the “Existing Credit Agreement”).


B.         In connection with the Existing Credit Agreement, (i) the Existing
Grantors have granted the Administrative Agent a security interest in
substantially all of their personal property to secure the Secured Obligations
(as defined therein) and (ii) the Existing Guarantors have guaranteed, among
other things, the Secured Obligations, in each case, pursuant to a First Lien
Guaranty and Security Agreement dated as of February 17, 2017 (as amended,
restated, supplemented or otherwise modified from time to time, the “First Lien
Guaranty and Security Agreement”).


C.         Concurrently herewith, the Borrower, NATC, the other Existing
Guarantors party thereto, the Lenders party thereto, and the Administrative
Agent shall enter into an Amended and Restated First Lien Credit Agreement dated
as of the date hereof (as amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), which Credit Agreement shall amend
and restate the Existing Credit Agreement in its entirety.
 

--------------------------------------------------------------------------------

D.        As a condition to entering into the Credit Agreement, the
Administrative Agent and the Lenders require, among other things, that (i) each
of the Existing Grantors reaffirm their grant to the Administrative Agent of a
lien on and security interest in substantially all of their personal property,
as described in the First Lien Guaranty and Security Agreement, (ii) each of the
Existing Grantors ratify and reaffirm that each of the documents set forth on
Exhibit A hereto (collectively, the “Operative Documents” and each individually,
an “Operative Document”) to which they are a party remains in full force and
effect, except to the extent specifically amended hereby, (iii) each of the
Existing Guarantors ratify and reaffirm their payment and performance
obligations under the First Lien Guaranty and Security Agreement, (iv) each of
the New Guarantors join the First Lien Guaranty and Security Agreement on the
terms and conditions set forth in Section 4 hereof, and (v) the Borrower and the
Guarantors amend the First Lien Guaranty and Security Agreement on the terms and
conditions set forth herein.


Now, Therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:


Section 1.          Incorporation of Recitals; Defined Terms.


The Borrower and the Guarantors acknowledge that the Recitals set forth above
are true and correct.  This Agreement shall constitute a Loan Document, and the
Recitals shall be construed as part of this Agreement.  Each capitalized term
used but not otherwise defined herein, including capitalized terms used in the
introductory paragraph hereof and the Recitals, has the meaning assigned to it
in the Credit Agreement.


Section 2.          Amendments to the First Lien Guaranty and Security
Agreement.
 
Upon the satisfaction of the conditions precedent set forth in Section 5 below:
 
2.1          The preamble to the First Lien Guaranty and Security Agreement
shall be amended in its entirety to read as follows:
 
This First Lien Guaranty and Security Agreement (this “Agreement”), dated as of
February 17, 2017, among the Persons listed on the signature pages hereof as
“Grantors” and/or “Guarantors” and those additional entities that hereafter
become parties hereto by executing the form of Joinder attached hereto as Annex
1 or Annex 2 (each, a “Grantor” or “Guarantor” and collectively, the “Grantors”
or “Guarantors”, as applicable), and Fifth Third Bank, an Ohio banking
corporation, in its capacity as agent for the Lenders and the other Secured
Parties (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”).
 
-2-

--------------------------------------------------------------------------------

2.2          The first, third, and fourth whereas clauses to the First Lien
Guaranty and Security Agreement shall be amended in their entireties to read as
follows:


Whereas, pursuant to that certain First Lien Credit Agreement of even date
herewith (as amended, restated, amended and restated, supplemented, or otherwise
modified from time to time, the “Credit Agreement”) by and among Turning Point
Brands, Inc., a Delaware corporation (the “Borrower”), the Guarantors party
thereto, the various institutions from time to time party thereto as Lenders
(each of such Lenders, together with its successors and assigns, is referred to
hereinafter as a “Lender”) and Administrative Agent, the Lenders have agreed to
make certain financial accommodations available to the Borrower from time to
time pursuant to the terms and conditions thereof;


Whereas, in order to induce the Lenders to enter into the Credit Agreement and
the other Loan Documents, and to induce the Lenders to make financial
accommodations to the Borrower as provided for in the Credit Agreement and the
other Loan Documents, (a) each Guarantor has agreed to guaranty the Secured
Obligations, and (b) each Grantor has agreed to grant to Administrative Agent,
for the benefit of the Secured Parties, a continuing security interest in and to
the Collateral in order to secure the prompt and complete payment, observance
and performance of, among other things, the Secured Obligations; and


Whereas, each Grantor and each Guarantor (other than the Borrower) is a Domestic
Subsidiary of the Borrower and will benefit by virtue of the financial
accommodations extended to the Borrower by the Secured Parties.


2.3          The definition of “Borrower” appearing in Section 1(a) of the First
Lien Guaranty and Security Agreement shall be amended and restated to read in
its entirety as follows:
 
“Borrower” has the meaning specified therefor in the preamble to this Agreement.


2.4          Sections 20, 21, 22, 23(b), 24(b), 26, 29 and 32(d) of the First
Lien Guaranty and Security Agreement shall be amended by replacing each
reference to the phrase (i) “any Grantor” appearing therein with the phrase “any
Grantor or Guarantor”, (ii) “each Grantor” appearing therein with the phrase
“each Grantor and Guarantor”,  (iii) “the Grantors” appearing therein with the
phrase “the Grantors and the Guarantors” and (iv) “such Grantor” appearing
therein with the phrase “such Grantor or such Guarantor”.
 
-3-

--------------------------------------------------------------------------------

2.5          Section 30 of the First Lien Guaranty and Security Agreement shall
be amended and restated to read in its entirety as follows:
 
Section 30.          New Subsidiaries and Changed Status of Existing
Subsidiaries. (a) Pursuant to Section 6.14 of the Credit Agreement, certain
Subsidiaries (which Subsidiaries are neither Immaterial Subsidiaries or Retail
Store Subsidiaries) of the Borrower are required to enter into this Agreement by
executing and delivering in favor of Administrative Agent a Joinder to this
Agreement in substantially the form of Annex 1. Upon the execution and delivery
of Annex 1 by any such Subsidiary, such Subsidiary shall become a Guarantor and
a Grantor hereunder with the same force and effect as if originally named as a
Guarantor and a Grantor herein.


(b)          Pursuant to Section 6.14 of the Credit Agreement, certain
Subsidiaries (which Subsidiaries are Retail Store Subsidiaries) of the Borrower
are required to enter into this Agreement by executing and delivering in favor
of Administrative Agent a Joinder to this Agreement in substantially the form of
Annex 2. Upon the execution and delivery of Annex 2 by any such Subsidiary, such
Subsidiary shall become a Guarantor hereunder with the same force and effect as
if originally named as a Guarantor herein.


(c)          The execution and delivery of any instrument adding an additional
Grantor and Guarantor as a party to this Agreement and or solely as an
additional Guarantor as a party to this Agreement shall not require the consent
of any other Grantor or Guarantor hereunder. The rights and obligations of each
Grantor and Guarantor hereunder shall remain in full force and effect
notwithstanding the joinder of any additional Grantor or Guarantor hereunder.


2.6         The First Lien Guaranty and Security Agreement shall be amended to
replace each reference to the phrases “applicable Borrower”, “either Borrower”,
“each Borrower” and “the Borrowers” appearing therein with the phrase “the
Borrower”.


2.7         The reference to “Grantors” on the signature page to the First Lien
Guaranty and Security Agreement replaced with the phrase “Guarantors and
Grantors.”


2.8         Schedules 1-10 to the First Lien Guaranty and Security Agreement
shall be amended and restated in their entireties by Schedules 1-10 attached
hereto.


2.9         Annex 1 to the First Lien Guaranty and Security Agreement shall be
amended and restated in its entirety by Annex 1 attached hereto.


2.10       The First Lien Guaranty and Security Agreement shall be amended to
add to the end thereof Annex 2 attached hereto.
 
-4-

--------------------------------------------------------------------------------

Section 3.          Reaffirmation, Acknowledgment and Agreement.


3.1          In connection with the amendment and restatement of the Existing
Credit Agreement, and the amendments to the Operative Documents pursuant to
Section 2 of this Agreement, as of the date hereof, each Existing Guarantor and
each Existing Grantor, as a guarantor, debtor, grantor, pledgor or in any other
similar capacity in which it guaranteed all of the Secured Obligations
(including pursuant to Section 2(a) of the First Lien Guaranty and Security
Agreement) and/or granted liens on or security interest in its properties under
the Operative Documents (including pursuant to Section 3 of the First Lien
Guaranty and Security Agreement), (a) ratifies and reaffirms each of the
Operative Documents to which it is a party and all of its payment and
performance obligations, contingent or otherwise, under each of the Operative
Documents to which it is a party, (b) confirms that each Operative Document to
which it is a party remains in full force and effect, except as specifically
amended hereby, and (c) to the extent it granted liens on or security interests
is in any property pursuant to any such Operative Documents, ratifies and
reaffirms such grant and confirms that such liens and security interests
continue to secure the Secured Obligations under and as defined in the First
Lien Guaranty and Security Agreement.  For purposes of clarity, each Existing
Guarantor acknowledges and agrees that it is a Guarantor and Grantor under the
First Lien and Security Agreement, that it executed such document in such
capacities, and that all references in the First Lien Guaranty and Security
Agreement to the terms “Guarantor” and “Guarantors” and “Grantor” and “Grantors”
include such Existing Guarantors.  Upon satisfaction of the conditions precedent
set forth in Section 5 below, all references to the Operative Documents or any
of them in the Operative Documents or any other Loan Document shall refer to the
applicable Operative Documents as amended hereby, and all references to the
Existing Credit Agreement in each of the Operative Documents shall mean and
refer to the Existing Credit Agreement, as amended and restated by the Credit
Agreement.


3.2          Without limiting the foregoing, each of the Grantors hereby
acknowledge and agree that any and all Liens created by the Collateral Documents
remain in full force and effect and remain subject to the terms and conditions
of that certain Second Lien Intercreditor Agreement dated as of February 17,
2017 (as amended, restated, supplemented or otherwise modified from time to
time, the “Intercreditor Agreement”), between the Administrative Agent and
Prospect Capital Corporation, a Maryland corporation, as Second Lien Collateral
Agent, as acknowledged by the Borrower and the Grantors party thereto.
 
Section 4.          Joinder to First Lien Guaranty and Security Agreement.


Upon the satisfaction after conditions precedent and set forth in Section 5
below, each New Guarantor acknowledges and agrees that it shall be a “Guarantor”
party to the First Lien Guaranty and Security Agreement, and that upon such
satisfaction, all references in the First Lien Guaranty and Security Agreement
to the terms “Guarantor” or “Guarantors” shall be deemed to include the New
Guarantors.  Without limiting the generality of the foregoing, each New
Guarantor hereby unconditionally and irrevocably guarantees as a primary obligor
and not merely as a surety the full and prompt payment when due, whether upon
maturity, acceleration, or otherwise, all of the Secured Obligations. 
 
-5-

--------------------------------------------------------------------------------

Section 5.          Conditions Precedent.


This Agreement shall become effective upon such date that all of the following
conditions precedent are satisfied:


5.1.         The Borrower, the Existing Grantors, the Guarantors and the
Administrative Agent shall have executed and delivered this Agreement.


5.2.         Each condition precedent set forth in Section 3.2 of the Credit
Agreement shall have been satisfied in a manner reasonably satisfactory to the
Administrative Agent or waived by the Administrative Agent.


Section 6.          Miscellaneous.


6.1.         The Borrower, each Guarantor and each Existing Grantor hereby
represents and warrants to the Administrative Agent and the Lenders that, after
giving effect hereto, (a) each of its respective representations and warranties
set forth in any of the Operative Documents is true and correct (or, in the case
of a representation or warranty not qualified as to materiality, true and
correct in all material respects) as of the date hereof, except to the extent
such representation relates and warrants relate to an earlier date (and in such
case they are true and correct (or, in the case of any representation or
warranty not qualified as to materiality, true and correct in all material
respects) as of such earlier date); and (b) no Default or Event of Default under
the Operative Documents exists or shall result after giving effect to this
Agreement.


6.2.         The Borrowers, each Guarantor and each Existing Grantor shall, at
the request of the Administrative Agent and at its own expense, do all such acts
and things reasonably required to give effect to the amendments effected or to
be effected by this Agreement.


6.3.         Except as specifically modified hereby, the Operative Documents
shall continue in full force and effect in accordance with their original
terms.  Reference to this specific Agreement need not be made in any Operative
Document or any other Loan Document, or in any certificate, letter or
communication issued or made pursuant to or with respect to any Operative
Document or any Loan Document, any reference in any of such items to an
Operative Document being sufficient to refer to such Operative Document as
modified hereby.


6.4.         Each of the Guarantors and the Existing Grantors acknowledges that
the Administrative Agent and the Lenders are relying on the assurances provided
herein in entering into the Credit Agreement.
 
-6-

--------------------------------------------------------------------------------

6.5.         The Borrower agrees to pay on demand all costs and expenses of or
incurred by the Administrative Agent in connection with the negotiation,
preparation, execution and delivery of this Agreement, including the reasonable
fees and expenses of counsel for the Administrative Agent.


6.6.         Section 1(b) of the First Lien Guaranty and Security Agreement
(“Construction”), Section 21 of the First Lien Guaranty and Security Agreement
(“Merger, Amendments; Etc.”), Section 22 of the First Lien Guaranty and Security
Agreement (“Addresses for Notices”), Section 29 of the First Lien Guaranty and
Security Agreement (“Governing Law; Jurisdiction, Waiver of Jury Trial, Etc.”),
and Section 32 of the First Lien Guaranty and Security Agreement
(“Miscellaneous”) are hereby incorporated herein by reference, and shall apply
to this Amendment mutatis mutandis as if fully set forth herein.


6.7.         Proxy and Attorney-In-Fact.  Borrower and the other Credit Parties
ratify and reaffirm the validity and enforceability of the appointment of the
Administrative Agent as proxy and attorney-in-fact under each applicable Loan
Document and reappoints the Administrative Agent as proxy and attorney-in-fact,
which appointment is irrevocable and coupled with an interest, for the purpose
of carrying out the provisions of the Guaranty Agreements and the other Loan
Documents, as applicable.


[Signature Pages to Follow]
 
-7-

--------------------------------------------------------------------------------

This Omnibus Amendment, Reaffirmation Agreement and Joinder is entered into as
of the date and year first above written.
 
 
“Borrower”
   
 
Turning Point Brands, Inc.
 
 
 
 
By
 /s/ Mark A. Stegeman
 
 
Name:  Mark A. Stegeman
 
 
Title:  Senior Vice President and Chief Financial Officer



 
“Existing Guarantors and Existing Grantors”
 
 
 
North Atlantic Trading Company, Inc.
 
Intrepid Brands, LLC
 
National Tobacco Company, L.P.
 
National Tobacco Finance, LLC
 
North Atlantic Operating Company, Inc.
 
North Atlantic Cigarette Company,Inc.,
 
RBJ Sales, Inc.
 
Turning Point Brands, LLC
 
Vapor Beast LLC
 
Vapor Shark, LLC



 
By
 /s/ Mark A. Stegeman
 
 
Name:  Mark A. Stegeman
 
 
Title:  Senior Vice President and Chief Financial Officer

 
[Signature Page to Omnibus Amendment, Reaffirmation Agreement and Joinder
(Turning Point Brands)]
 

--------------------------------------------------------------------------------

 
“New Guarantors”
 
 
 
Vapor Shark Miami, LLC
 
Vapor Shark Hallandale, LLC
 
Vapor Shark Kendall, LLC
 
Vapor Shark Pinecrest, LLC
 
Vapor Shark Palmetto Bay, LLC
 
Vapor Shark Flagami, LLC
 
Vapor Shark Coral Springs, LLC



 
By
 /s/ Mark A. Stegeman
 
 
Name:  Mark A. Stegeman
 
 
Title:  Senior Vice President and Chief Financial Officer

 
[Signature Page to Omnibus Amendment, Reaffirmation Agreement and Joinder
(Turning Point Brands)]
 

--------------------------------------------------------------------------------

 
“Administrative Agent”
     
Fifth Third Bank
     
By
 /s/ Matt Ward
 
 
Name:
Matt Ward  
 
Title:
VP



[Signature Page to Omnibus Amendment, Reaffirmation Agreement and Joinder
(Turning Point Brands)]
 

--------------------------------------------------------------------------------

Exhibit A
 
Operative Documents
 

 
1.
First Lien Guaranty and Security Agreement dated as of February 17, 2017, by and
among the Existing Grantors, Existing Guarantors, and the Administrative Agent,
for the benefit of the Secured Parties.



2.
Patent Security Agreement dated February 17, 2017, made by NAOC, Intrepid, and
NTC, in favor of the Administrative Agent, for the benefit of the Secured
Parties.



3.
Copyright Security Agreement dated February 17, 2017, made by NTC and NAOC in
favor of the Administrative Agent, for the benefit of the Secured Parties.



4.
Trademark Security Agreement dated February 17, 2017, made by Intrepid, NTC,
NAOC, and TPB in favor of the Administrative Agent, for the benefit of the
Secured Parties.



5.
Trademark Security Agreement dated July 28, 2017, made by Vapor Shark in favor
of the Administrative Agent, for the benefit of the Secured Parties



6.
Trademark Security Agreement dated January 1, 2018, made by Vapor Beast in favor
of the Administrative Agent, for the benefit of the Secured Parties.



7.
Blocked Account Control Agreement dated July 10, 2017, by and among NAOC, NTC,
NATC, NTFC, and Intrepid, the Administrative Agent, the Second Lien Collateral
Agent.

 

--------------------------------------------------------------------------------

Schedule 1


Commercial Tort Claims
 
None.
 

--------------------------------------------------------------------------------

Schedule 2


Copyrights
 
Copyright
Registration
Number
Registration
 Date
Owner
Completed/
Published
Status
           
North Atlantic Operating Company, Inc. 2001
VAu000464855
10/11/2001
North Atlantic Operating Company, Inc.
2001
 
1/7/2002
Registered
           
DURANGO ARTWORK
VA 1-125-352
3/18/2002
National Tobacco Company, L.P.
1998
 
3/10/1998
Registered
           
TROPHY ARTWORK
VA 1-190-264
3/31/2003
National Tobacco Company, L.P.
1992
 
3/3/1992
Registered
           
DURANGO ZIPPER POUCH
VAu 985-273
3/30/2009
National Tobacco Company, L.P.
2008
Registered
           
SMOKING MAN (Design Only)
VA 1-673-145
6/23/2009
National Tobacco Company, L.P.
2008
 
4/2/2009
Registered
           
RED SUPREME (Design)
VAu 1-150-704
10/10/2013
National Tobacco Company, L.P.
2013
Registered
           
Bobby Stoker (with product)
VA 1-986-222
8/24/2015
National Tobacco Company, L.P.
2014
 
1/13/2015
Registered
           

 

--------------------------------------------------------------------------------

Unregistered work-for-hire original works/designs (Vapor Beast LLC)
 
1.
[image00005.jpg]

 
2.
[image00006.jpg]
 
3.

[image00007.jpg]
 

--------------------------------------------------------------------------------

Schedule 3
 
Intellectual Property Licenses
 
1.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, between Bollore S.A. and North Atlantic Operating Company Inc.
relating to the distribution of Zip Zag cigarette paper booklets and related
products in the United States.




2.
Amended and Restated Distribution and License Agreement, dated as of November
30, 1992, between Bollore S.A. and North Atlantic Operating Company Inc.
relating to the distribution of Zig Zag cigarette paper booklets and related
products in Canada.

 

--------------------------------------------------------------------------------

Schedule 4


Patents
 
Title
Country
Application
 Number
 
Filing Date
Patent
 Number/Patent
 Publication
Number
 Grant/Publication
Date
Owner
         
Cigarette Making Machine
U.S.
29190624
 
09/23/2003
D494315
 
08/10/2004
North Atlantic Operating Company, Inc.
         
Cigarette Making Machine
CA
CA20040106343F
 
3/23/2004
CA106343(S)
 
12/28/2005
North Atlantic Operating Company, Inc.
         
Apparatus Comprising a Check Valve for Dispensing E-Liquids
U.S.
14/680,239
 
4/7/2015
US20150282530 A1
 
10/18/2015
Intrepid Brands, LLC.
         
Apparatus Comprising a Check Valve for Dispensing E-Liquids
WO
PCT/US15/24632
 
4/7/2015
WO 2015/157224
 
10/15/2015
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
CA
161,794
 
3/31/2015
161,794 (design patent)
 
12/10/2015
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
CN
201530147486.7
 
5/15/2015
ZL2015301474867
 
2/3/2016
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
EM
002696443
 
5/7/2015
002696443-0001/0002
 
5/7/2015
Intrepid Brands, LLC.
         

 

--------------------------------------------------------------------------------

Title
Country
Application
 Number
 
Filing Date
Patent
 Number/Patent
 Publication
Number
 Grant/Publication
Date
Owner
         
Electronic Vaporizer
 
 
KR
30-2015-0024925
 
5/15/2015
N/A
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
KR
30-2016-0008897
 
2/26/2016
N/A
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
U.S.
29/509,355
 
11/17/2014
N/A
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
VN
3-2015-00729
 
5/15/2015
N/A
Intrepid Brands, LLC.
         
Electronic Vaporizer
 
 
VN
3-2016-01027
 
5/15/2015
N/A
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
U.S.
15/013,500
 
2/2/2016
2016-0227838 A1
 
8/11/2016
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
WO
PCT/US16/16155
 
2/2/2016
WO 2016/126698
 
8/11/2016
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
U.S.
62/110,838
 
2/2/2015
N/A
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
U.S.
62/326,402
 
4/22/2016
N/A
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
U.S.
62/348,491
 
6/10/2016
N/A
Intrepid Brands, LLC.
         

 

--------------------------------------------------------------------------------

Title
Country
Application
 Number
 
Filing Date
Patent
 Number/Patent
 Publication
Number
 Grant/Publication
Date
Owner
         
Apparatus Comprising a Check Valve for Dispensing E-Liquids
U.S.
61/976,225
 
4/7/2014
N/A
Intrepid Brands, LLC.
         
Personal Electronic Vaporizer
CN
2016210327279
 
8/31/16
N/A
Intrepid Brands, LLC.
         
Wax Oven for Vaporizer
U.S.
62/372,087
 
8/8/2016
N/A
National Tobacco Company
         
Wickless Cartomizer
U.S.
62/374,164
 
8/12/2016
N/A
Intrepid Brands, LLC
         

 

--------------------------------------------------------------------------------

Schedule 5


Pledged Companies
 

--------------------------------------------------------------------------------

Company
Owner
Jurisdiction of
Organization
No. (and
type) of
Issued
 Shares/units
Certificate
No. (if any)
Percentage
 of Issuer’s
 Equity
Interests
           
NATC Holding Company, Inc.
Turning Point Brands, Inc.
DE
10
2
100%
           
Turning Point Brands, LLC
Turning Point Brands, Inc.
DE
100% interest
N/A
100%
           
Intrepid Brands, LLC
Turning Point Brands, LLC
DE
100% interest
N/A
100%
           
North Atlantic Trading Company, Inc.
NATC Holding Company, Inc.
DE
10
V151
100%
           
National Tobacco Finance Corporation
North Atlantic Trading Company, Inc.
DE
100
4
100%
           
North Atlantic Operating Company, Inc.
North Atlantic Trading Company, Inc.
DE
100
3
100%
           
North Atlantic Cigarette Company, Inc.
North Atlantic Trading Company, Inc.
DE
100
3
100%
           
Stoker, Inc.
North Atlantic Trading Company, Inc.
TN
1130.376
3
100%
           
National Tobacco Company, L.P.
National Tobacco Finance Corporation
DE
1% interest
N/A
1%
           
National Tobacco Company, L.P.
North Atlantic Trading Company, Inc.
DE
99% interest
N/A
99%
           
RBJ Sales, Inc.
Stoker, Inc.
TN
100
2
100%
           
Fred Stoker & Sons, Inc.
Stoker, Inc.
TN
100
2
100%
           
Smoke Free Technologies Inc.
North Atlantic Trading Company, Inc.
CA
100,000 Shares
7
100%

 

--------------------------------------------------------------------------------

Pledged Investment Property
 
PLEDGED NOTES
 
None.
 
SECURITIES ACCOUNTS
 
None.
 
COMMODITIES ACCOUNTS
 
None.
 
DEPOSIT ACCOUNTS
 
Company
Bank
Account #
Account Type
Address
Type of
Account
Description
Excluded
Deposit
Account
               
North Atlantic Operating Co., Inc.
JPMorgan Chase Bank-NAOC
619028038
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
No receipt; when funded, deposits come from Main A/C no disbursements, other
than outgoing wires to pay Bollore
No
North Atlantic Operating Co., Inc.
JPMorgan Chase Bank-NAOC
00000204167-1062
Savings Letter of Credit
PO Box 32500 Louisville, KY  40232
Deposit Account
Letters of credit to support customs bond and other bonds
Yes
National Tobacco Company, L.P.
JPMorgan Chase Bank
938157575
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
Main A/C Incoming ACH Outgoing Wires, AP and lockbox sweeps
No

 

--------------------------------------------------------------------------------

National Tobacco Company, L.P.
JPMorgan Chase Bank
938158300
NTC Lockbox
PO Box 32500 Louisville, KY  40232
Deposit Account
 
 
NTC Lockbox account AR incoming customer deposits sweeps to Main A/C
No
National Tobacco Company, L.P.
JPMorgan Chase Bank
938158623
A/P Disbursements
PO Box 32500 Louisville, KY  40232
Deposit Account
Outgoing Checks Issued sweeps to Main Account
No
National Tobacco Company, L.P.
JPMorgan Chase Bank
131395070
Sales retail checks
PO Box 32500 Louisville, KY  40232
Deposit Account
Sales checks to retailers sweeps to Main Account
No
North Atlantic Trading Co., Inc.
JPMorgan Chase Bank
3002784738
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
 
NATC account; $1000 balance
No
National Tobacco Finance, LLC
JPMorgan Chase Bank
 
3003181462
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
 
NTF account; $1000 balance
No
Intrepid Brands, LLC (sub of Turning Point Brands LLC)
JPMorgan Chase Bank
 
251378006
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
Main A/C; Incoming ACH; Outgoing Wires
No
Turning Point Brands LLC (sub of North Atlantic Holding Company)
JPMorgan Chase Bank
 
253713628
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
Main A/C; Incoming ACH; Outgoing Wires
Yes

 

--------------------------------------------------------------------------------

North Atlantic Holding Company
JPMorgan Chase Bank
 
3002753493
Commercial Checking
PO Box 32500 Louisville, KY  40232
Deposit Account
NAHC account; $1000 balance
Yes
NATC Holding Company, Inc.
JPMorgan Chase Bank
 
532685216
Savings
PO Box 32500 Louisville, KY  40232
Deposit Account
NATC Holdings account
Yes
Smoke Free Technologies Inc.
Bank of Southern California
0402007720
Commercial Deposit
3142 Tiger Run Ct., #107 Carlsbad, CA  92010
Deposit Account
SFT account
No
National Tobacco Company, L.P.
BNY Mellon
758880
MSA Escrow Account
525 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
North Atlantic Operating Co., Inc.
BNY Mellon
612415
MSA Escrow Account
525 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
North Atlantic Cigarette Co., Inc.
BNY Mellon
612819
MSA Escrow Account
527 William Penn Place Pittsburgh, PA  15259
Investment Account
MSA required investment funded by Main A/C either quarterly or annually
Yes
RBJ
Regions Morgan Keegan Trust
5097000555
MSA Escrow Account
1100 Ridgeway Loop Road, Suite 100 Memphis, TN  38120
Investment Account
MSA required investment escrow account trust
Yes
Turning Point Brands Inc.
Fifth Third Bank
7146720581
Comm 53 Anlyzd
38 Fountain Square, Cincinnati, OH 45263
Deposit Account
 
No
Smoke Free Technologies Inc.
Fifth Third Bank
7146720599
Comm 53 Anlyzd
38 Fountain Square, Cincinnati, OH 45263
Deposit Account
 
No

 

--------------------------------------------------------------------------------

Schedule 6


Trademarks
[See attached.]
 

--------------------------------------------------------------------------------

 
Schedule 7


Name and Jurisdiction of Organization; Chief Executive Office;


Tax Identification Numbers and Organizational Numbers
 
Name of Grantor or
Subsidiary
State of F
ormation
Organizational
identification
number
Federal
employer
 identification
 number
Chief Executive Office
         
Turning Point Brands, Inc.
DE
3750086
20-0709285
5201 Interchange Way, Louisville, KY 40229
         
NATC Holding Company, Inc.
DE
5440563
31-1745504
5201 Interchange Way, Louisville, KY 40229
         
North Atlantic Trading Company, Inc.
DE
2751946
13-3961898
5201 Interchange Way, Louisville, KY 40229
         
Turning Point Brands, LLC
DE
5376660
90-1009141
5201 Interchange Way, Louisville, KY 40229
         
Intrepid Brands, LLC
DE
5376662
90-1008239
5201 Interchange Way, Louisville, KY 40229
         
National Tobacco Finance Corporation
DE
2555524
13-3888034
5201 Interchange Way, Louisville, KY 40229
         
North Atlantic Operating Company, Inc.
DE
2760360
22-3535757
5201 Interchange Way, Louisville, KY 40229
         
North Atlantic Cigarette Company, Inc.
DE
3587553
11-3686023
5201 Interchange Way, Louisville, KY 40229
         
National Tobacco Company, L.P.
DE
2150354
61-1133037
5201 Interchange Way, Louisville, KY 40229
         
Fred Stoker & Sons, Inc.
TN
0383804
62-1809726
201 West North Street,
Dresden, TN 38225
         
RBJ Sales, Inc.
TN
0383805
62-1809727
201 West North Street,
Dresden, TN 38225
         
Stoker, Inc.
TN
0194918
62-1328641
201 West North Street,
Dresden, TN 38225
         
Smoke Free Technologies Inc.
CA
C3554854
46-2602783
5201 Interchange Way, Louisville, KY 40229

 

--------------------------------------------------------------------------------

Schedule 8


[Reserved]
 

--------------------------------------------------------------------------------

Schedule 9


List of Uniform Commercial Code Filing Jurisdictions
 

   
Name of Loan Party
UCC Filing
Jurisdiction
   
Turning Point Brands, Inc.
Delaware
   
North Atlantic Trading Company, Inc.
Delaware
   
Turning Point Brands, LLC
Delaware
   
Intrepid Brands, LLC
Delaware
   
National Tobacco Finance, LLC
Delaware
   
North Atlantic Operating Company, Inc.
Delaware
   
North Atlantic Cigarette Company, Inc.
Delaware
   
National Tobacco Company, L.P.
Delaware
   
RBJ Sales, Inc.
Tennessee
   
Vapor Beast LLC
Delaware
   
Vapor Shark, LLC
Delaware

 

--------------------------------------------------------------------------------

Schedule 10


Letter of Credit Rights
 
None.
 

--------------------------------------------------------------------------------

Annex 1


Form of Joinder to First Lien Guaranty and Security Agreement


This Joinder to First Lien Guaranty and Security Agreement (this “Agreement”)
dated as of this [___] day of [_______] from [______________]  (the “New
Guarantor and Grantor”), to Fifth Third Bank, an Ohio banking corporation
(“Fifth Third”), as administrative agent for the Secured Parties (defined in the
Guaranty and Security Agreement hereinafter identified and defined) (Fifth Third
acting as such agent and any successor or successors to Fifth Third in such
capacity being hereinafter referred to as the “Administrative Agent”).


Preliminary Statements


A.        Turning Point Brands, Inc., a Delaware corporation (the “Borrower”)
and certain other parties have executed and delivered to the Administrative
Agent that certain First Lien Guaranty and Security Agreement dated as of
February 17, 2017 (such First Lien Guaranty and Security Agreement, as the same
may from time to time be amended, modified or restated, including supplements
thereto which add additional parties as Guarantors and/or Grantors thereunder,
being hereinafter referred to as the “Guaranty and Security Agreement”),
pursuant to which such Guarantors (the “Existing Guarantors”) have guaranteed
the Secured Obligations (as defined in the Guaranty and Security Agreement) and
such Grantors have granted to the Administrative Agent for the benefit of the
Secured Parties a lien on and security interest in the Existing Grantors’
Collateral (as such term is defined in the Guaranty and Security Agreement) to
secure such Secured Obligations.


B.         The Borrower provides the New Guarantor and Grantor with substantial
financial, managerial, administrative, and technical support and the New
Guarantor and Grantor will benefit, directly and indirectly, from credit and
other financial accommodations extended by the Secured Parties to the Borrower.


Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Parties from time to time, the New Guarantor and Grantor hereby agrees
as follows:
 

--------------------------------------------------------------------------------

1.         The New Guarantor and Grantor acknowledges and agrees that it shall
become a “Guarantor” and  “Grantor” party to the Guaranty and Security Agreement
effective upon the date the New Guarantor and Grantor’s execution of this
Agreement and the delivery of this Agreement to the Administrative Agent, and
that upon such execution and delivery, all references in the Guaranty and
Security Agreement to the terms “Guarantor”, “Grantor”, “Guarantors”, and
“Grantors” shall be deemed to include the New Guarantor and Grantor.  Without
limiting the generality of the foregoing, the New Guarantor and Grantor hereby
(a) unconditionally and irrevocably guarantees as a primary obligor and not
merely as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, all of the Secured Obligations and (b) repeats and
reaffirms all grants, covenants, agreements, representations, and warranties
contained in the Guaranty and Security Agreement as amended hereby, each and all
of which are and shall remain applicable to the Collateral from time to time
owned by the New Guarantor and Grantor or in which the New Guarantor and Grantor
from time to time has any rights.  Also without limiting the foregoing, the New
Guarantor and Grantor unconditionally grants, assigns and pledges to
Administrative Agent, for the benefit of the Secured Parties, to secure the
Secured Obligations, a Lien on and continuing security interest in and to all of
such New Guarantor or Grantor’s right, title and interest in and to the
Collateral (as defined in the Guaranty and Security Agreement), including,
without limitation, all of the New Guarantor and Grantor’s Accounts, Chattel
Paper, Instruments, General Intangibles, Letter‑of‑Credit Rights, Supporting
Obligations, Deposit Accounts, Investment Property, Inventory, Equipment,
Fixtures, Commercial Tort Claims, and all of the other Collateral described in
Section 3 of the Guaranty and Security Agreement, each and all of such granting
clauses being incorporated herein by reference with the same force and effect as
if set forth herein in their entirety except that all references in such clauses
to the Guarantors and Grantors or any of them shall be deemed to include
references to the New Guarantor and Grantor.  Nothing contained herein shall in
any manner impair the priority of the liens and security interests heretofore
granted in favor of the Administrative Agent under the Guaranty and Security
Agreement.


2.         Schedules 1 (Commercial Tort Claims), Schedule 2 (Copyrights),
Schedule 3 (Intellectual Property Licenses), Schedule 4 (Patents), Schedule 5
(Pledged Companies; Pledged Investment Property), Schedule 6 (Trademarks),
Schedule 7 (Name and Jurisdiction of Organization; Chief Executive Office; Tax
Identification Numbers and Organizational Numbers), Schedule 8 (Reserved),
Schedule 9 (List of Uniform Commercial Code Filing Jurisdictions), and Schedule
10 (Letter of Credit Rights) to the Guaranty and Security Agreement shall be
supplemented by the information stated below with respect to the New Guarantor
and Grantor:


Supplement to Schedule 1


Commercial Tort Claims
 
 
Supplement to Schedule 2


Copyrights
 
-2-

--------------------------------------------------------------------------------

Supplement to Schedule 3


Intellectual Property Licenses
 


Supplement to Schedule 4


Patents
 
 
Supplement to Schedule 5
 
Pledged Companies; Pledged Investment Property
 
Company
 
 
 
Owner
Jurisdiction of
Organization
No. (and
 type) of
 Issued
Shares/units
Certificate
 No. (if any)
Percentage
 of Issuer’s
 Equity Interests
                       

 
Supplement to Schedule 6


Trademarks
 
-3-

--------------------------------------------------------------------------------

Supplement to Schedule 7
 
Name and Jurisdiction of Organization; Chief Executive Officer; Tax
Identification Numbers and Organizational Numbers
 

         
Name of Loan Party
State of
 Formation
Organizational
 identification
 number
Federal
 employer
identification
number
Chief Executive
 Office
         

 
Supplement to Schedule 8


Reserved
 


Supplement to Schedule 9


List of Uniform Commercial Code Filing Jurisdictions
 

   
Name of Loan Party
UCC Filing
 Jurisdiction

 
Supplement to Schedule 10


Letter of Credit Rights
 
3.         The New Guarantor and Grantor hereby acknowledges and agrees that the
Secured Obligations are secured by all of the Collateral according to, and
otherwise on and subject to, the terms and conditions of the Guaranty and
Security Agreement to the same extent and with the same force and effect as if
the New Guarantor and Grantor had originally been one of the Guarantors and
Grantors under the Guaranty and Security Agreement and had originally executed
the same as such a Guarantor and Grantor.
 
-4-

--------------------------------------------------------------------------------

4.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Guaranty and Security
Agreement, except that any reference to the term “Guarantor” or “Grantor” or
“Guarantors” or “Grantors” and any provision of the Guaranty and Security
Agreement providing meaning to such term shall be deemed a reference to the New
Guarantor and Grantor.  Except as specifically modified hereby, all of the terms
and conditions of the Guaranty and Security Agreement shall stand and remain
unchanged and in full force and effect.


5.         The New Guarantor and Grantor agrees to execute and deliver such
further instruments and documents and do such further acts and things as the
Administrative Agent may deem necessary or proper to carry out more effectively
the purposes of this Agreement.


6.         No reference to this Agreement need be made in the Guaranty and
Security Agreement or in any other document or instrument making reference to
the Guaranty and Security Agreement, any reference to the Guaranty and Security
Agreement in any of such to be deemed a reference to the Guaranty and Security
Agreement as modified hereby.


7.         This Agreement may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Agreement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. 


8.         Section 1 of the Guaranty and Security Agreement (Definitions;
Construction), Section 21 of the Guaranty and Security Agreement (Merger,
Amendments; Etc.), Section 22 of the Guaranty and Security Agreement (Addresses
for Notices); Section 28 of the Guaranty and Security Agreement (Survival),
Section 29 of the Guaranty and Security Agreement (Governing Law, Jurisdiction,
Waiver of Jury Trial, Etc.), and Section 32 of the Guaranty and Security
Agreement (Miscellaneous) are hereby incorporated by reference, and shall apply
to this Agreement mutatis mutandis as if fully set forth herein.


[Signature Pages to Follow]
 
-5-

--------------------------------------------------------------------------------

 
[_________________]

 
 
By
 

 
Name:
 
 
Title:
 

 
[Signature Page to Joinder to First Lien Guaranty and Security Agreement
(Guarantor or Grantor)]
 

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.
 

  Fifth Third Bank, as Administrative Agent

 
 
By
 

 
Name
 
 
Title
 

 

--------------------------------------------------------------------------------

Annex 2


Form of Joinder to First Lien Guaranty and Security Agreement


This Joinder to First Lien Guaranty and Security Agreement (this “Agreement”)
dated as of this [___] day of [_______] from [______________]  (the “New
Guarantor”), to Fifth Third Bank, an Ohio banking corporation (“Fifth Third”),
as administrative agent for the Secured Parties (defined in the Guaranty and
Security Agreement hereinafter identified and defined) (Fifth Third acting as
such agent and any successor or successors to Fifth Third in such capacity being
hereinafter referred to as the “Administrative Agent”).


Preliminary Statements


A.        Turning Point Brands, Inc., a Delaware corporation (the “Borrower”)
and certain other parties have executed and delivered to the Administrative
Agent that certain First Lien Guaranty and Security Agreement dated as of
February 17, 2017 (such First Lien Guaranty and Security Agreement, as the same
may from time to time be amended, modified or restated, including supplements
thereto which add additional parties as Guarantors and/or Grantors thereunder,
being hereinafter referred to as the “Guaranty and Security Agreement”),
pursuant to which such Guarantors (the “Existing Guarantors”) have guaranteed
the Secured Obligations (as defined in the Guaranty and Security Agreement) and
such Grantors (the “Existing Grantors”) have granted to the Administrative Agent
for the benefit of the Secured Parties a lien on and security interest in the
Existing Grantors’ Collateral (as such term is defined in the Guaranty and
Security Agreement) to secure such Secured Obligations.


B.         The Borrower provides the New Guarantor with substantial financial,
managerial, administrative, and technical support and the New Guarantor will
benefit, directly and indirectly, from credit and other financial accommodations
extended by the Secured Parties to the Borrower.
 
Now, therefore, for value received, and in consideration of advances made or to
be made, or credit accommodations given or to be given, to the Borrower by the
Secured Parties from time to time, the New Guarantor hereby agrees as follows:


1.         The New Guarantor acknowledges and agrees that it shall become a
“Guarantor” party to the Guaranty and Security Agreement effective upon the date
the New Guarantor’s execution of this Agreement and the delivery of this
Agreement to the Administrative Agent, and that upon such execution and
delivery, all references in the Guaranty and Security Agreement to the terms
“Guarantor” or “Guarantors” shall be deemed to include the New Guarantor. 
Without limiting the generality of the foregoing, the New Guarantor hereby (a)
unconditionally and irrevocably guarantees as a primary obligor and not merely
as a surety the full and prompt payment when due, whether upon maturity,
acceleration, or otherwise, all of the Secured Obligations and (b) repeats and
reaffirms all covenants, agreements, representations, and warranties contained
in the Guaranty and Security Agreement as amended hereby, as applicable. 
Nothing contained herein shall in any manner impair the priority of the liens
and security interests heretofore granted in favor of the Administrative Agent
under the Guaranty and Security Agreement.
 
-2-

--------------------------------------------------------------------------------

2.         The New Guarantor hereby acknowledges and agrees that the guaranty of
the Secured Obligations is subject to the terms and conditions of the Guaranty
and Security Agreement to the same extent and with the same force and effect as
if the New Guarantor had originally been one of the Guarantors under the
Guaranty and Security Agreement and had originally executed the same as such a
Guarantor.


3.         All capitalized terms used in this Agreement without definition shall
have the same meaning herein as such terms have in the Guaranty and Security
Agreement, except that any reference to the term “Guarantor” or “Guarantors” and
any provision of the Guaranty and Security Agreement providing meaning to such
term shall be deemed a reference to the New Guarantor.  Except as specifically
modified hereby, all of the terms and conditions of the Guaranty and Security
Agreement shall stand and remain unchanged and in full force and effect.


4.         The New Guarantor agrees to execute and deliver such further
instruments and documents and do such further acts and things as the
Administrative Agent may deem necessary or proper to carry out more effectively
the purposes of this Agreement.


5.         No reference to this Agreement need be made in the Guaranty and
Security Agreement or in any other document or instrument making reference to
the Guaranty and Security Agreement, any reference to the Guaranty and Security
Agreement in any of such to be deemed a reference to the Guaranty and Security
Agreement as modified hereby.


6.         This Agreement may be executed in any number of counterparts, and by
the different parties on different counterpart signature pages, all of which
taken together shall constitute one and the same agreement.  Any of the parties
hereto may execute this Agreement by signing any such counterpart and each of
such counterparts shall for all purposes be deemed to be an original.  Delivery
of a counterpart hereof by facsimile transmission or by e‑mail transmission of
an Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. 


7.         Section 1 of the Guaranty and Security Agreement (Definitions;
Construction), Section 21 of the Guaranty and Security Agreement (Merger,
Amendments; Etc.), Section 22 of the Guaranty and Security Agreement (Addresses
for Notices); Section 28 of the Guaranty and Security Agreement (Survival),
Section 29 of the Guaranty and Security Agreement (Governing Law, Jurisdiction,
Waiver of Jury Trial, Etc.), and Section 32 of the Guaranty and Security
Agreement (Miscellaneous) are hereby incorporated by reference, and shall apply
to this Agreement mutatis mutandis as if fully set forth herein.


[Signature Pages to Follow]
 
-3-

--------------------------------------------------------------------------------

 
[_________________]

 
 
By
 

 
Name:
 
 
Title:
 

 
[Signature Page to Joinder to First Lien Guaranty and Security Agreement
(Guarantor)]
 

--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.
 

  Fifth Third Bank, as Administrative Agent

 
 
By
 

 
Name
 
 
Title
 

 
 
 

--------------------------------------------------------------------------------